DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-2, 4-16, and 18-23 are allowed.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Yuan Yuan Zhang on 31 March 2021.

The application has been amended as follows: 
Claim 1:
Line 12: replace the period with a comma followed by the word “and”
On the next line insert the following text: “wherein the first adhesive layer has, at 25°C, a storage modulus of 20,000 to 28,000 Pa and a loss modulus of 8,000 to 16,000 Pa.”
Claim 3:
Cancel claim 3
Claim 15:
Line 18: replace the period with a comma followed by the word “and”
On the next line insert the following text: “wherein the first adhesive layer has, at 25°C, a storage modulus of 20,000 to 28,000 Pa and a loss modulus of 8,000 to 16,000 Pa.”
Claim 16:
Line 10: replace the period with a comma followed by the word “and”
On the next line insert the following text: “wherein the first adhesive layer has, at 25°C, a storage modulus of 20,000 to 28,000 Pa and a loss modulus of 8,000 to 16,000 Pa.”

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The closest prior art is U.S. Pre-grant Publication 2014/0091288 to Lee et al. cited Information Disclosure Statement filed 18 July 2019 (herein Lee).  Lee teaches an organic light emitting diode (herein OLED) display (abstract) comprising bottom protective layer 220 which itself comprises protective films 105 and 107 and adhesive layers 104 and 106 (paragraph 0043 and Fig 1).  Lee is silent as to adhesive layer 104 having the claimed loss and storage moduli and ratios thereof.
U.S. Pre-grant Publication 2013/0323521 to Xia et al. (herein Xia) teaches an acrylic adhesive composition (abstract) having a tan delta, i.e. a ratio of loss modulus to storage modulus, of 0.5 to 1.0 at a temperature of between about 25°C and about 100°C (paragraph 0036) which overlaps the claimed ratios.  However, Xia does not teach the individual loss modulus or storage modulus.  Xia also teaches that at about 50°C, a tan delta of below 0.6 is undesirable and will not allow entrapped air bubbles to escape (paragraph 0037) which teaches away from at least one of the claimed ratios.
U.S. Pre-grant Publication 2015/0037526 to Seth et al. (herein Seth) teaches a pressure-sensitive adhesive composition (abstract) that is useable in the electronics industry (paragraph 0001).  Seth teaches that the adhesive has a tan delta of 0.45 to 0.8 at 25 °C and 0.4 to 1.0 at 40°C, 60°C, 80°C, 100°C, and 120°C (paragraph 0120).  However, Seth does not teach the individual loss modulus or storage modulus.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Election/Restrictions
Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 15-23, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 20 October 2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Contact Information

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria V Ewald can be reached on 571-272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZACHARY M DAVIS/Examiner, Art Unit 1783